Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This in response to amendment filed 04/01/2022. Claims 3-14 have been added. No claims have been canceled. Claims 1 and 2 have been amended. Claims 1-14 are now pending in this application. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parekh (Pub. No.: 2018/0293594 A1) in view of Spiessbach et al. (9,826,090 B2).

Regarding claim 1, Parekh teaches a system (the system can read on server embodiment as describer in [0155 and 161] and Fig. 1B and/or the processing system 210 as discussed in [0169]), comprising:
a processor (reads on 300, see [0169]);
a display device (reads on element 302 see [0169]); and
a computer-readable storage (reads on 301, see [0169]) medium containing instructions which when executed by the processor cause the processor to perform a method, the method comprising:
determining, by the processor, a rating for a customer (this reads on server determines consolidating rating request, see [0155]);
displaying, on the display device, an indication of the rating for the customer (see [0155]);
determining, by the processor, that the rating meets threshold (the examiner interpreting this as generating the consolidated rating based on customer’s rating along with customer’s identifier, see [0155]);
storing, in the computer-readable storage medium by the processor, customer account information ([0155]). 

Parekh features already addressed in the rejection of independent claim 1. Although Parekh teaches the rating meets the threshold as discussed in the above rejection (see [0155]), however, Parekh does not specifically teach “the rating meets the profitability threshold and “determining, by the processor in response to user input, one or more options that when put into effect would maintain or increase the rating for a customer”. 

However, Spiessbach teaches from a keyword spoken or detected by a user (.e.g., customer) during a conversation (e.g., a call) a determination is made for the business value for that call,  wherein the customer is requesting a new opportunity to gain new business or presenting additional services to existing client  (see col. 14 line 21 through col.15, line  27). 

Yet, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate he feature of determining value of the call from users detected keyword and provide/present additions service or new opportunities to existing or new callers, as taught by Spiessbach in order to increase the sale and revenue and reduce customer churn. 

Note that Parekh teaches storing the rating along with customer’s identifier for example (see [0155]), in addition to modifying customer’s terms and agreement (see discussion [0148-0149 and 0153]) however, Parekh does not “storing, in the computer-readable storage medium by the processor, customer account information to reflect the one or more options”. Yet, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to store any changes, modifications or updates done to the account so it can be utilized when needed. Storing and saving updates and changes to customer’s account/information are obvious within the teaching of Parekh. 

Regarding claim 2, Parekh teaches a system (this can reads on server embodiment as describer in [0155 and 161] and Fig. 1B and/or the processing system 210 as discussed in [0169]), comprising:
a processor(reads on 300, see [0169]);
a display device(reads on element 302 see [0169]); and
a computer-readable storage medium (reads on 301, see [0169]) containing instructions which when executed by the processor cause the processor to perform a method, the method comprising:
determining, by the processor, a rating for an agent (this reads on server determines consolidating request, see [0155]); 
displaying, on the display device, an indication of the rating for the agent (see [0155]);
 quantifying updates made to customer account information (consolidating rating request, see [0155]);
storing, in the computer readable storage medium, by the processor, customer account information by the agent ([0155]);
determining, by the processor, updates made to customer account information by the agent each time (reads on modifying customer’s terms and agreement (see discussion [0148-0149 and 0153]));
displaying, by the display device, the updates made to customer account information made by the agent over time (see [0155]). 

Parekh features already addressed in the rejection of independent claim 2. Parekh does not specifically teach “profitability”, “determining, by the processor based on input of the agent, update option for a customer” and “displaying, on the display device, update options for the agent to present to the customer”. 

However, Spiessbach teaches from a keyword detected) during a conversation (e.g., a call) a determination is made for the business value for that call, wherein the customer is requesting a new opportunity to gain new business or presenting additional services to existing client (see col. 14 line 21 through col.15, line 27 and col. 25 lines 43-64 wherein agent present options and offers). 

Yet, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate he feature of determining value of the call and provide/present additions service or new opportunities to existing or new callers, as taught by Spiessbach in order to increase the sale and revenue and reduce customer churn. 

Parekh features already addressed in the rejection of independent claim 2. Although Parekh teaches storing the rating along with customer’s identifier for example (see [0155]), in addition to modifying customer’s terms and agreement (see discussion [0148-0149 and 0153]) however, Parekh does not “storing, in the computer-readable storage medium by the processor, value of the updates made to customer account information”.

Yet, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to store any changes, modifications or updates done to the account so it can be utilized when needed. Storing and saving updates and changes to customer’s account/information are obvious within the teaching of Parekh.  Also, Parekh does not specifically teach “a monetary value”, however, Parekh teaches processing customer’s payment and funds as discussed in [0107], therefore, having a “a monetary value” as claimed in claim 2 would have been an obvious feature within the teachings of a Parekh since any funds or payment can be considered as a Parekh “a monetary value”.  Also, Spiessbach teaches “a monetary value” as discussed in (col. 4, lines 58-61)

Regarding claim 3, the combination of Parekh and Spiessbach teaches wherein the one or more options are displayed in real-time on the display device (see Spiessbach col. 18, lines 15-49. Note that Spiessbach teaches near-real time which is considered to be extremely obvious because the time difference is insignificant if real time verses near real time was placed in comparison).

Regarding claim 4, the combination of Parekh and Spiessbach teaches wherein the displayed one or more options includes information including a total profit associated with a customer (see Spiessbach col. 25 through col. 26 line 13). 

Regarding claim 5, the combination of Parekh and Spiessbach teaches wherein the displayed one or more options includes information including payment history associated with a particular customer (see Parekh col. 12, lines 15-18).

Regarding claim 6, the combination of Parekh and Spiessbach teaches wherein the displayed one or more options includes information including prior issues history associated with a particular customer (see Spiessbach col. 12, lines 11-18).

Regarding claim 7, the combination of Parekh and Spiessbach teaches wherein the displayed one or more options includes information about the customer rating (see discussion in Spiessbach, col. 18, lines 15-49).

Regarding claim 8, the combination of Parekh and Spiessbach teaches wherein the information about the customer rating includes a color rating scheme (see Spiessbach col. 13, lines 57-67).

Regarding claim 9, the combination of Parekh and Spiessbach teaches wherein the rating of the customer is calculated on the life of a customer contract (see Spiessbach col.15, lines 23-27).

Regarding claim 10, the combination of Parekh and Spiessbach teaches wherein the one or more options are selected based on a profitability rating for a particular customer (see Spiessbach, col. col. 25 through col. 26 line 13).

Regarding claim 11, the combination of Parekh and Spiessbach teaches wherein the profitability value of updates made for customer account information by the agent is displayed on the display (see Spiessbach col. 25 through col. 26 line 13).

Regarding claim 12, the combination of Parekh and Spiessbach teaches where in the profitability value of updates made for customer account information by the agent for a specific time period is displayed on the display (see Spiessbach col. 1, lines 52-67).

Regarding claim 13, the combination of Parekh and Spiessbach teaches wherein the profitability value of updates made to customer account information by the agent for a particular customer session is displayed on the display (see Spiessbach col. 25 through col. 26 line 13).

Regarding claim 14, the combination of Parekh and Spiessbach teaches wherein the profitability value of updates made to customer account information by the agent for a plurality of customer sessions with a particular customer is displayed on the display (see Spiessbach col. 19, lines 50-64 and col. 20, lines 44-53).

Response to Arguments
3.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/               Primary Examiner, Art Unit 2652